DETAILED ACTION
This office action is in response to the application filed on 6/15/2019.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation in part of application 15/158,596 filed on 05/19/2016 now US Patent 10,356,061, which is a continuation in part of application 14/953,300 filed on 11/28/2015 now US Patent 10,360,395 which claims benefit of provisional application 62/092,795 filed on 12/16/2014 and provisional application 62/085,338 filed 11/28/2014, which papers have been placed of record in the file.
	A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Application No. 15/158,596 filed 05/19/2016, and 14/953,300 filed on 11/28/2015 fails to provide adequate support or 
	Claims 2, 11, and 15-16 contain subject matter which is not supported in the above application and therefore, for the purposes of examination, these claims, each viewed as a whole, will not receive the priority claimed therein.  Therefore claims 2, 11, and 15-16 receive the claimed priority date of 6/15/2019.

Examiner’s Note – Allowable Subject Matter
Claim(s) 7-8 overcome the prior art and are allowable inasmuch as the reasons presented in the parent and grandparent applications.  The claims would otherwise be allowable if incorporated into the independent claims along with any intervening claims and by filing a terminal disclaimer to overcome the non-statutory double patenting rejection below.
Specification
The disclosure is objected to because of the following informalities: 
Instant specification Pgs. 60-64 (i.e., reference section) contain numerous embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. 
Claim Objections
Claim(s) 2, 5, 7-9, 11, 14, and 17 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 2:
The claim does not end with a period “.”.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Please see MPEP 608.01(m), Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).Claim 5:
Replacement of "the" with "a" in both instances of the phrase "the probability distribution".
Claim 5:
The word “having” is repeated, the additional one should be removed.
Claim 7:
Replacement of "the" with "a" in the phrase "the first party".
Claim 8:
Replacement of "the" with "a" in the phrase "the first party".
Claim 8:
Claim 8 does not end in a period.  Replace the semicolon with a period.
Claim 9:
Replacement of "the" with "a" in both instances of the phrase "the probability distribution".
Claim 11:
Claim 11 does not end in a period.  Replace the semicolon with a period.
Claim 14:
Replacement of "the" with "a" in both instances of the phrase "the probability distribution".
Claim 17:
Replacement of "the" with "a" in the phrase "the behavior of photons". 
	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
 Claim(s) 1, 5, 9, 13-14, and 20 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by patented claim 16 of US Patent 10,360,395.
Also, Claim(s) 13, 17-18, and 20 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by patented claim 13 (for instant claims 13 and 20), patented claim 15 (for instant claim 17), and patented claim 16 (for instant claim 18) of US Patent 10,356,061.
Claim(s) 3-4, 6-8, 10, 12, and 17-19 is/are rejected on the grounds of obvious-type nonstatutory double patenting as being unpatentable over multiple embodiments of US patent US Patent 10,360,395.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of a first embodiment of US Patent 10,360,395 and the respective additional embodiments of US Patent 10,360,395, to combine said embodiments.  The motivation in each case constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
Claim(s) 2 and 11 is/are rejected on the grounds of obvious-type nonstatutory double patenting as being unpatentable over US Patent 10,360,395 in view of Clark (US 7,932,851 B1).
	Instant claims 2 and 11 are substantially similar to patented claim 16.  The patented claims do not, but in related art, Clark, Col. 9 Ln. 41-63 teaches a scrambled signal with a distribution very close than one half such that an adversary would not be able to distinguish the information from a random signal.  Accordingly, the probabilistic 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of US Patent 10,360,395 and Clark to modify the information hiding system of US Patent 10,360,395 to scramble the data bit stream such that it is indecipherable compared to noise as taught in Clark.  The motivation to do so as taught by Clark, Col. 9 Ln. 41-63 would be to prevent an adversary from performing statistical analysis on a data stream and determine characteristics of the hidden information.    
Claim(s) 15 and 16 is/are rejected on the grounds of obvious-type nonstatutory double patenting as being unpatentable over US Patent 10,360,395 in view of Landheer (US 2014/0023193 A1).
	Instant claims 15 and 16 are substantially similar to patented claim 16.  Patented claim 16 does not, but in related art, Landheer, ¶ 71, teaches that different iterations of sending messages use different settings.  Landheer ¶ teaches that the message data which is interspersed between varying size chaff data streams.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of US Patent 10,360,395 and Landheer to modify the information hiding system of US Patent 10,360,395 to include the use of chaff bit streams to disguise data as taught in Landheer.  The motivation to do so constitutes applying a known technique (i.e., use of chaff bit streams to disguise data) to information hiding system) ready for improvement to yield predictable results.  

Claim(s) 1-12, 14, and 19 is/are rejected on the grounds of obvious-type nonstatutory double patenting as being unpatentable over US Patent 10,356,061 in view of Clark (US 7,932,851 B1).
	Instant claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, and 19 are substantially similar to patented claims 14, 15, 15, 14, 12, 12, 4, 20, 12, 12, 11, 14, 13, and 16, respectively.  The patented claims do not, but in related art, Clark, Col. 9 Ln. 41-63 teaches a scrambled signal with a distribution very close than one half such that an adversary would not be able to distinguish the information from a random signal.  Accordingly, the probabilistic difference between the scrambled data signal and the noise signal must be less than a twenty percent, because a difference of this size would be detectable to an adversary using statistical analysis.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of US Patent 10,360,395 and Clark to modify the information hiding system of US Patent 10,360,395 to scramble the data bit stream such that it is indecipherable compared to noise as taught in Clark.  The motivation to do so as taught by Clark, Col. 9 Ln. 41-63 would be to prevent an adversary from performing statistical analysis on a data stream and determine characteristics of the hidden information.    

Claim(s) 15 and 16 is/are rejected on the grounds of obvious-type nonstatutory double patenting as being unpatentable over US Patent 10,356,061 in in view of Landheer (US 2014/0023193 A1).
	Instant claims 15 and 16 are substantially similar to patented claim 13.  Patented claim 13 does not, but in related art, Landheer, ¶ 71, teaches that different iterations of sending messages use different settings.  Landheer ¶ teaches that the message data which is interspersed between varying size chaff data streams.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of US Patent 10,360,395 and Landheer to modify the information hiding system of US Patent 10,360,395 to include the use of chaff bit streams to disguise data as taught in Landheer.  The motivation to do so constitutes applying a known technique (i.e., use of chaff bit streams to disguise data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2005/0175180 A1), in view of Qi et al. (US 2012/0045053 A1) in . 
Regarding claim 1, Venkatesan teaches:
“An information system comprising: 	generating noise (Venkatesan, Fig. 4, element 408, and ¶ 48 Ln. 1-2 discloses a pseudo random number generator), the noise having a probability distribution (Venkatesan, ¶ 55-56, pseudo random number generator has a probabilistic distribution  close to one half); 	hiding data inside the noise (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that hides synchronization information in secret locations of the bit stream that was randomized with the pseudo random number generator) with a machine, the machine having a processor system and a memory system (Venkatesan, ¶ 28 and ¶ 84 teaches that disclosed modules are implemented using a processor and a memory); 	the data having a probability distribution (Venkatesan, ¶ 47 Ln. 5-11 discloses synchronization information which as a collection of bits and necessarily has a given probabilistic distribution)”.	 Venkatesan does not, but in related art, Qi teaches:
	“generating noise from a non-deterministic generator (Qi, ¶ 25 and ¶ 109 discloses using light to produce a quantum random number generator)”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan and Qi, to modify the information hiding system of Venkatesan to include the quantum random number generator as taught in Qi.  The motivation to do so would be, as stated by Qi, ¶ 4-5, 
	Further, instant specification Pg. 9 Ln. 4-5 states “In this specification, the term ‘noise’ is information that is distinct from data and has a different purpose. Noise is information that helps hide the data so that the noise hinders the adversary Eve from finding or obtaining the data”.  Venkatesan, ¶ 47 Ln. 5-11 and ¶ 53 Ln. 10-14 teaches that the randomized bit stream appears as noise to an attacker and is used to hide synchronization information.  However, Venkatesan in view of Qi does not teach “noise” that is “distinct” from “data” as the randomized bit stream of Venkatesan also contains hidden data. 
	Accordingly, Venkatesan in view of Qi does not, but in related art, Landheer Fig. 11A and ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  These bits store no useful information and only exist to help disguise the data bits.  Further, Landheer teaches: 	“wherein the probability distribution of the data is ɛ-close to the probability distribution of the noise; wherein ɛ is greater than zero (Landheer Fig. ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  One of ordinary skill would recognize that a bit stream of useful information would have some structure and therefore have lower entropy than a bit stream of random noise.  Accordingly, there distributions would have some difference larger than zero)”. 
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, and Qi, to modify the information hiding system of Venkatesan and Qi to include the use of chaff bit streams to disguise data as taught in Landheer.  The motivation to do so constitutes use of chaff bit streams to disguise data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.  

Regarding claim 3, Venkatesan in view of Qi in view of Landheer teaches:
“The system of claim 1 (Venkatesan in view of Qi in view of Landheer teaches the limitations of claim 1 as discussed above) further comprising: 	generating the noise based at least on a behavior of photons (Qi, ¶ 25 and ¶ 109 discloses using light to produce a quantum random number generator)”.

Regarding claim 4, Venkatesan in view of Qi in view of Landheer teaches:
“The system of claim 1 (Venkatesan in view of Qi in view of Landheer teaches the limitations of claim 1 as discussed above) further comprising: 	a first party selecting a hiding location for each part of the data (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that chooses secret locations to hide the synchronized information); 	the first party storing each part of the data in the hiding location that was selected (Venkatesan, ¶ 47 Ln. 11-12 decoder receives the message the synchronization hidden in the secret locations by the synchronization information embedder 406); 	the first party storing the noise in the remaining locations that are unoccupied by parts of the data (Venkatesan ¶ 47 Ln. 5-11 the noise is in the remaining part of the bit stream and occupies the other locations)”.

Regarding claim 5, Venkatesan teaches:
“An information system comprising: 	generating noise (Venkatesan, Fig. 4, element 408, and ¶ 48 Ln. 1-2 discloses a pseudo random number generator), the noise having a probability distribution (Venkatesan, ¶ 55-56, the pseudo random number generator has a probabilistic distribution  close to one half); 	encrypting data with a machine (Venkatesan, ¶ 4 teaches encrypting data); 	the machine having a processor system and a memory system, the processor system including one or more processors (Venkatesan, ¶ 28 and ¶ 84 teaches that disclosed modules are implemented using a processor and a memory); 	hiding the data inside the noise (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that hides synchronization information in secret locations of the bit stream that was randomized with the pseudo random number generator)”.
Venkatesan does not, but in related art, Qi teaches:
	“generating noise from a non-deterministic generator (Qi, ¶ 25 and ¶ 109 discloses using light to produce a quantum random number generator)”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan and Qi, to modify the information hiding system of Venkatesan to include the quantum random number generator as taught in Qi.  The motivation to do so would be, as stated by Qi, ¶ 4-5, would be to overcome the risks of weak random number generators that can lead to vulnerabilities.  

	Accordingly, Venkatesan in view of Qi does not, but in related art, Landheer Fig. 11A and ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  These bits store no useful information and only exist to help disguise the data bits.  Further, Landheer teaches: 	“hiding encrypted data (Landheer, ¶ 72 teaches that the message data which is interspersed between the chaff data streams is encrypted and hidden);
	wherein the probability distribution of the data is ɛ-close to the probability distribution of the noise; wherein ɛ is greater than zero (Landheer Fig. ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  One of ordinary skill would recognize that a bit stream of useful information would have some structure and therefore have lower entropy than a bit stream of random noise.  Accordingly, there distributions would have some difference larger than zero)”. 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, and Qi, to modify the information hiding system of Venkatesan and Qi to include the use of chaff bit streams to disguise encrypted data as taught in Landheer.  The motivation to do so use of chaff bit streams to disguise encrypted data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.    
	
Regarding claim 6, Venkatesan in view of Qi in view of Landheer teaches:
“The system of claim 5 (Venkatesan in view of Qi in view of Landheer teaches the limitations of claim 5 as discussed above) wherein a block cipher encrypts the data (Landheer, ¶ 72 teaches that the message data which is interspersed between the chaff data streams is encrypted and hidden.  Landheer, ¶ 6 teaches block cipher as one of a number of well-known options for encryption)”.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Qi in view of Landheer in view of Clark (US 7,932,851 B1).
Regarding claim 2, Venkatesan in view of Qi in view of Landheer teaches:
“The system of claim 1 (Venkatesan in view of Qi in view of Landheer teaches the limitations of claim 1 as discussed above and where Venkatesan, ¶ 55-56 teaches a pseudo random number generator has a probabilistic distribution close to one half)”.
Venkatesan in view of Qi in view of Landheer does not, but in related art, Clark teaches: 
 “wherein ɛ < 1/5 (Clark, Col. 9 Ln. 41-63 teaches a scrambled signal with a distribution very close than one half such that an adversary would not be able to distinguish the information from a random signal.  Accordingly, the probabilistic difference between the scrambled data signal and the noise signal must be less than a )”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, Clark, and Qi, to modify the information hiding system of Venkatesan, Landheer, and Qi to scramble the data bit stream such that it is indecipherable compared to noise as taught in Clark.  The motivation to do so as taught by Clark, Col. 9 Ln. 41-63 would be to prevent an adversary from performing statistical analysis on a data stream and determine characteristics of the hidden information.    

Claim(s) 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Landheer. 
Regarding claim 9, Venkatesan teaches:
“An information system comprising: 	generating noise with a machine (Venkatesan, Fig. 4, element 408, and ¶ 48 Ln. 1-2 discloses a pseudo random number generator); 	the machine having a processor system and a memory system, the processor system including one or more processors (Venkatesan, ¶ 28 and ¶ 84 teaches that disclosed modules are implemented using a processor and a memory); 	encrypting data with the machine (Venkatesan, ¶ 4 teaches encrypting data); 	the machine hiding the data inside the noise (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code )”.
	Instant specification Pg. 9 Ln. 4-5 states “In this specification, the term ‘noise’ is information that is distinct from data and has a different purpose. Noise is information that helps hide the data so that the noise hinders the adversary Eve from finding or obtaining the data”.  Venkatesan, ¶ 47 Ln. 5-11 and ¶ 53 Ln. 10-14 teaches that the randomized bit stream appears as noise to an attacker and is used to hide synchronization information.  However, Venkatesan does not teach “noise” that is “distinct” from “data” as the randomized bit stream of Venkatesan also contains hidden data. 
	Accordingly, Venkatesan does not, but in related art, Landheer Fig. 11A and ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  These bits store no useful information and only exist to help disguise the data bits.  Further, Landheer teaches: 	“hiding encrypted data (Landheer, ¶ 72 teaches that the message data which is interspersed between the chaff data streams is encrypted and hidden);
	wherein the probability distribution of the noise is ɛ-close to the probability distribution of the encrypted data; wherein ɛ is greater than zero (Landheer Fig. ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  One of ordinary skill would recognize that a bit stream of useful information would have some structure and therefore have lower entropy than a bit stream of random noise.  Accordingly, there distributions would have some difference larger than zero)”. 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan and Landheer, to modify the Venkatesan to include the use of chaff bit streams to disguise encrypted data as taught in Landheer.  The motivation to do so constitutes applying a known technique (i.e., use of chaff bit streams to disguise encrypted data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.   	
Regarding claim 10, Venkatesan in view of Landheer teaches:
“The system of claim 9 (Venkatesan in view of Landheer teaches the limitations of claim 9 as discussed above) wherein a block cipher encrypts said data (Landheer, ¶ 72 teaches that the message data which is interspersed between the chaff data streams is encrypted and hidden.  Landheer, ¶ 6 teaches block cipher as one of a number of well-known options for encryption)”.

Regarding claim 12, Venkatesan in view of Landheer teaches:
“The system of claim 9 (Venkatesan in view of Landheer teaches the limitations of claim 9 as discussed above) further comprising: 	a first party selecting a hiding location for each part of the encrypted data (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that chooses secret locations to hide the synchronized information); 	the first party storing each part of the encrypted data in the hiding location that was selected (Venkatesan, ¶ 47 Ln. 11-12 decoder receives the message the synchronization hidden in the secret locations by the synchronization information embedder 406); 	the first party storing the noise in the remaining locations that are unoccupied by parts of the encrypted data (Venkatesan ¶ 47 Ln. 5-11 the noise is in the remaining part of the bit stream and occupies the other locations)”.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Landheer in view of Clark.
Regarding claim 11, Venkatesan in view of Landheer teaches:
“The system of claim 9 (Venkatesan in in view of Landheer teaches the limitations of claim 9 as discussed above.  Further, Venkatesan, ¶ 55-56 teaches a pseudo random number generator has a probabilistic distribution  close to one half)”.
Venkatesan in view of Landheer does not, but in related art, Clark teaches: 
 “wherein ɛ < 1/5 (Clark, Col. 9 Ln. 41-63 teaches a scrambled signal with a distribution very close than one half such that an adversary would not be able to distinguish the information from a random signal.  Accordingly, the probabilistic difference between the scrambled data signal and the noise signal must be less than a twenty percent, because a difference of this size would be detectable to an adversary using statistical analysis)”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, and Clark, to modify the information hiding system of Venkatesan, and Landheer to scramble the data bit stream such that it is indecipherable compared to noise as taught in Clark.  The motivation to do so as taught by Clark, Col. 9 Ln. 41-63 would be to prevent an .    
 
Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Qi in view of Landheer in view of Au et al. (US 2009/0010483 A1).
Regarding claim 13, Venkatesan teaches:
“A process comprising: 	generating noise (Venkatesan, Fig. 4, element 408, and ¶ 48 Ln. 1-2 discloses a pseudo random number generator); 	hiding data inside the noise with a machine (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that hides synchronization information in secret locations of the bit stream that was randomized with the pseudo random number generator); 	the machine having a processor system and a memory system, the processor system including one or more processors (Venkatesan, ¶ 28 and ¶ 84 teaches that disclosed modules are implemented using a processor and a memory); 	wherein the hiding of the data stores the data at locations and the noise at other locations (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that chooses secret locations to hide the synchronized information and the noise in the remaining locations)”.	Venkatesan does not, but in related art, Qi teaches:
	“generating noise from a non-deterministic generator (Qi, ¶ 25 and ¶ 109 discloses using light to produce a quantum random number generator)”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan and Qi, to modify the information hiding system of Venkatesan to include the quantum random number generator as taught in Qi.  The motivation to do so would be, as stated by Qi, ¶ 4-5, would be to overcome the risks of weak random number generators that can lead to vulnerabilities.  
	Further, instant specification Pg. 9 Ln. 4-5 states “In this specification, the term ‘noise’ is information that is distinct from data and has a different purpose. Noise is information that helps hide the data so that the noise hinders the adversary Eve from finding or obtaining the data”.  Venkatesan, ¶ 47 Ln. 5-11 and ¶ 53 Ln. 10-14 teaches that the randomized bit stream appears as noise to an attacker and is used to hide synchronization information.  However, Venkatesan in view of Qi does not teach “noise” that is “distinct” from “data” as the randomized bit stream of Venkatesan also contains hidden data. 
	Accordingly, Venkatesan in view of Qi does not, but in related art, Landheer Fig. 11A and ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  These bits store no useful information and only exist to help disguise the data bits.  
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, and Qi, to modify the information hiding system of Venkatesan and Qi to include the use of chaff bit streams to disguise data as taught in Landheer.  The motivation to do so constitutes applying a known technique (i.e., use of chaff bit streams to disguise data) to known information hiding system) ready for improvement to yield predictable results.    
Venkatesan in view of Qi in view of Landheer does not, but in related art, Au teaches:	hiding the information “based on a map (Au, ¶ 7 teaches a location map for a steganographic data set to keep track of hidden data bits in the data set)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, Au, and Qi, to modify the information hiding system of Venkatesan, Landheer, and Qi to include the use steganographic mapping technique for hidden data as taught in Au.  The motivation to do so constitutes applying a known technique (i.e., steganographic mapping technique for hidden data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.    

Regarding claim 14, Venkatesan in view of Qi in view of Landheer in view of Au teaches:
“The process of claim 13 (Venkatesan in view of Qi in view of Landheer in view of Au teaches the limitations of claim 13 as discussed above) further comprising: 	wherein the probability distribution of the noise is ɛ-close to the probability distribution of the data;  wherein ɛ is greater than zero (Landheer Fig. ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  One of ordinary skill would recognize that a bit stream of useful information would have some structure and therefore have lower entropy than a bit stream of random noise.  Accordingly, there distributions would have some difference larger than zero)”.

Regarding claim 15, Venkatesan in view of Qi in view of Landheer in view of Au teaches:
“The process of claim 13 (Venkatesan in view of Qi in view of Landheer in view of Au teaches the limitations of claim 13 as discussed above) further comprising: 	during a second instance of hiding the data the locations of the data and the locations of noise have changed (Landheer, ¶ 71, teaches that different iterations of sending messages use different settings.  Landheer ¶ teaches that the message data which is interspersed between varying size chaff data streams)”.

Regarding claim 16, Venkatesan in view of Qi in view of Landheer in view of Au teaches:
“The process of claim 13 (Venkatesan in view of Qi in view of Landheer in view of Au teaches the limitations of claim 13 as discussed above) further comprising: 	during a second instance of hiding the data (Landheer, ¶ 71, teaches that different iterations of sending messages use different settings.  Landheer ¶ teaches that the message data which is interspersed between varying size chaff data streams) the map has changed, resulting in a change of the locations of the data and noise (Au, ¶ 27, teaches a map for the locations of the hidden data, which necessarily would have a different map for a different set of hidden data)”.

Regarding claim 17, Venkatesan in view of Qi in view of Landheer in view of Au teaches:
The process of claim 13 (Venkatesan in view of Qi in view of Landheer in view of Au teaches the limitations of claim 13 as discussed above) further comprising: 	generating the noise is at least based on the behavior of photons (Qi, ¶ 25 and ¶ 109 discloses using light to produce a quantum random number generator)”.

Regarding claim 18, Venkatesan in view of Qi in view of Landheer in view of Au teaches:
“The process of claim 17 further comprising: 	emitting said photons from a light emitting diode (Qi, ¶ 25 and ¶ 109 discloses using light from a light emitting diode to produce a quantum random number generator)”.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Qi in view of Landheer in view of Au in view of Barbosa (US 2005/0152540 A1).
Regarding claim 19, Venkatesan in view of Qi in view of Landheer in view of Au teaches:
“The process of claim 17 (Venkatesan in view of Qi in view of Landheer in view of Au teaches)”. 
Venkatesan in view of Qi in view of Landheer in view of Au does not, but in related art, Barbosa teaches:
“generating the noise based at least on arrival times of emitted photons (Barbosa, ¶ 11 and ¶ 24 describes that the arrival time of a plurality of photons effects the pulse width and whether the voltage will be determined as positive or negative)”.
Venkatesan, Landheer, Au, Barbosa, and Qi, to modify the information hiding system of Venkatesan, Landheer, Au, and Qi to include the use the arrival time of a plurality of photons effects the pulse width and whether the voltage will be determined as positive or negative as taught in Barbosa.  The motivation to do so constitutes applying a known technique (i.e., using characteristics of light to create a real random number generator) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.    

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Landheer in view of Au.
Regarding claim 20, Venkatesan teaches:
	“A process comprising: 	generating noise from a machine (Venkatesan, Fig. 4, element 408, and ¶ 48 Ln. 1-2 discloses a pseudo random number generator); 	hiding data inside the noise with a machine (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that hides synchronization information in secret locations of the bit stream that was randomized with the pseudo random number generator), the machine having a processor system and a memory system, the processor system including one or more processors (Venkatesan, ¶ 28 and ¶ 84 teaches that disclosed modules are implemented using a processor and a memory); 	wherein the hiding of the data stores the data at locations and the noise at other locations (Venkatesan, Fig. 4 element 406, and ¶ 47 Ln. 5-11 discloses synchronization information embedder 406 within code hiding module 404 that chooses secret locations to hide the synchronized information and the noise in the remaining locations)”. 	Instant specification Pg. 9 Ln. 4-5 states “In this specification, the term ‘noise’ is information that is distinct from data and has a different purpose. Noise is information that helps hide the data so that the noise hinders the adversary Eve from finding or obtaining the data”.  Venkatesan, ¶ 47 Ln. 5-11 and ¶ 53 Ln. 10-14 teaches that the randomized bit stream appears as noise to an attacker and is used to hide synchronization information.  However, Venkatesan does not teach “noise” that is “distinct” from “data” as the randomized bit stream of Venkatesan also contains hidden data. 
	Accordingly, Venkatesan does not, but in related art, Landheer Fig. 11A and ¶ 75 discloses sequences of unpredictable chaff bits interspersed with sequences of data bits.  These bits store no useful information and only exist to help disguise the data bits.  
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan and Landheer, to modify the information hiding system of Venkatesan to include the use of chaff bit streams to disguise encrypted data as taught in Landheer.  The motivation to do so constitutes applying a known technique (i.e., use of chaff bit streams to disguise encrypted data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.   	Venkatesan in view of Landheer does not, but in related art, Au teaches:	hiding the information “based on a map (Au, ¶ 7 teaches a location map for a steganographic data set to keep track of hidden data bits in the data set)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Venkatesan, Landheer, and Au, to modify the information hiding system of Venkatesan, and Landheer, to include the use steganographic mapping technique for hidden data as taught in Au.  The motivation to do so constitutes applying a known technique (i.e., steganographic mapping technique for hidden data) to known devices and/or methods (i.e., information hiding system) ready for improvement to yield predictable results.    

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/STEPHEN T GUNDRY/Examiner, Art Unit 2435